DETAILED ACTION

Information Disclosure Statement
The references cited within the IDS document submitted on January 26, 2022 have been considered.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  
In claim 2, line 2: change “layer formed” to - - layer is formed - - 
In claim 10, line 2: change “layer formed” to - - layer is formed - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh et al. (US 2020/0150725 A1, hereinafter referred to as ‘Saitoh’).
As to claim 1, Saitoh teaches a display panel (see figures 3 and 5), which comprises: 
a display region (DA) and a non-display region (NA); 

As to claim 9, Saitoh teaches a display panel, which comprises: 
a display region (DA) and a non-display region (NA); 
wherein a sub-bending region (CL) for bending is defined in the non-display region (NA), an adjusting layer (21) and an elastic layer (EZ) are disposed on the sub-bending region (CL).
//
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2020/0091446 A1, hereinafter referred to as ‘Seo’).
As to claim 1, Seo teaches a display panel (see figures 1 and 2), which comprises: 
a display region (DA) and a non-display region (FA, PA, BA, NDA); 
wherein a sub-bending region for bending (BA) is defined in the non-display region, an adjusting layer (236) and an elastic layer (231) are disposed on the sub-bending region (BA), and the adjusting layer and the elastic layer are disposed oppositely on two sides of a metal wiring layer (233) of the sub-bending region.
As to claim 9, Saitoh teaches a display panel, which comprises: 
a display region (DA) and a non-display region (FA, PA, BA, NDA); 
.

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 3-8 and 11-16 are also objected to, as being dependent upon an objected claim.)

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812